



Exhibit 10.8


Amendment No. 1 to the
FIRST INTERSTATE BANCSYSTEM, INC.
2015 EQUITY AND INCENTIVE PLAN
(Effective as of January 1, 2019)


INTRODUCTION
    
The name of this plan is the First Interstate BancSystem, Inc. 2015 Equity and
Incentive Plan. The purposes of the Plan are to (a) enable First Interstate
BancSystem, Inc. and any Affiliate to attract and retain the types of Employees
and Directors who will contribute to the Company’s long range success; (b)
provide incentives that align the interests of Employees and Directors with
those of the shareholders of the Company; and (c) promote the success of the
Company’s business.
                    
The persons eligible to receive Awards are the Employees and Directors of the
Company and its Affiliates and such other individuals designated by the
Committee who are reasonably expected to become Employees and Directors after
the receipt of Awards.


Awards that may be granted under the Plan include Incentive Stock Options,
Non-qualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
Restricted Stock Unit Awards, and Performance Compensation Awards.


ARTICLE 1. DEFINITIONS


1.1
Affiliate means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.



1.2
Applicable Laws means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.



1.3
Award means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Stock Award, a Restricted Stock Unit Award, or a Performance Compensation Award.



1.4
Award Agreement means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement is subject
to the terms and conditions of the Plan.

    
1.5
Board means the Board of Directors of the Company, as constituted at any time.

    
1.6
Cause means:



(a)
with respect to any Employee: (a) If the Employee is a party to an employment or
service agreement with the Company or its Affiliates and such agreement provides
for a definition of Cause, the definition contained therein; or (b) if no such
agreement exists, or if such agreement does not define Cause: (i) the commission
of, or plea of guilty or no contest to, a felony or a crime involving moral
turpitude or the commission of any other act involving willful malfeasance or
material fiduciary breach with respect to the Company or an Affiliate; (ii)
conduct that results in or is reasonably likely to result in harm to the
reputation or business of the Company or any of its Affiliates; (iii) gross
negligence or willful misconduct with respect to the Company or an Affiliate; or
(iv) material violation of state or federal securities laws.








--------------------------------------------------------------------------------





(b)
with respect to any Director, a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following: (a)
malfeasance in office; (b) gross misconduct or neglect; (c) false or fraudulent
misrepresentation inducing the director’s appointment; (d) willful conversion of
corporate funds; or (e) repeated failure to participate in Board meetings on a
regular basis despite having received proper notice of the meetings in advance.



The Committee has the discretion to determine the effect of all matters and
questions relating to whether a Participant has been discharged for Cause.


1.7
Change in Control means the date on which one of the following, each referred to
as a “Change in Control Event” and each interpreted in accordance with the
definition of Change in Control under Code Section 409A and applicable
regulations, shall have occurred with respect to the Company:



(a)
One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; provided that a Change in Control has not occurred
if any person (or more than one person acting as a group) owns more than 50% of
the total fair market value or total voting power of the Company’s stock and
acquires additional stock; and provided further that a person (or more than one
person acting as a group) shall not be deemed to have acquired ownership of
stock of the Company for purposes of this definition solely by virtue of
becoming a member of the Schedule 13D group (as such group composition may be
changed from time to time) formed (as contemplated under Section 13(d) of the
Exchange Act and the rules promulgated thereunder) in connection with the
Company’s 2010 initial public offering of its Common Stock on the Nasdaq Stock
Market for purposes of influencing control over the Company to the extent
necessary to ensure that the Company qualifies as a “controlled company” under
applicable Nasdaq Marketplace Rules;



(b)
A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or



(c)
One person (or more than one person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately before such Acquisitions.



1.8
Code means the Internal Revenue Code of 1986, as it may be amended from time to
time. Any reference to a section of the Code includes a reference to any
regulations promulgated thereunder.



1.9
Committee means the Compensation Committee of the Company.



1.10
Common Stock means the Class A common stock of the Company, or such other
securities of the Company as may be designated by the Committee from time to
time in substitution thereof.



1.11
Company means First Interstate BancSystem, Inc., a Montana corporation, and any
successor thereto.



1.12
Continuous Service means that the Participant’s service with the Company or an
Affiliate, whether as an Employee or Director, is not interrupted or terminated.
The Participant’s Continuous Service has not terminated merely because of a
change in the capacity in which the Participant renders service to the Company
or an Affiliate as an Employee or Director or a change in the entity for which
the Participant renders such service. For example, a change in status from an
Employee of the Company to a Director of an Affiliate will not constitute an
interruption of Continuous Service. In addition, the Committee has the
discretion to determine whether Continuous Service has been interrupted in the
case of any leave of absence, including sick leave, military leave or any other
personal or family leave of absence.






--------------------------------------------------------------------------------





Notwithstanding the foregoing, if any Award is subject to Code Section 409A,
Continuous Service will be deemed interrupted or terminated consistent with
Section 409A and applicable guidance.


1.13
Covered Employee has the same meaning as set forth in Code Section 162(m)(3), as
interpreted by Internal Revenue Service Notice 2007-49.



1.14
Director means a member of the Board.



1.15
Disability means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option, the term Disability shall have the meaning ascribed to
it under Code Section 22(e)(3). The determination of whether an individual has a
Disability shall be determined under procedures established by the Committee.
Except in situations where the Committee is determining Disability for purposes
of the term of an Incentive Stock Option, the Committee may rely on any
determination that a Participant is disabled for purposes of benefits under any
long-term disability plan maintained by the Company or any Affiliate in which a
Participant participates.



1.16
Disqualifying Disposition has the meaning set forth in Section 6.11.



1.17
Effective Date means November 20, 2014, the date as of which this Plan was
adopted by the Board.



1.18
Employee means any person employed by the Company or an Affiliate; provided,
that, for purposes of determining eligibility to receive Incentive Stock
Options, an Employee means an employee of the Company or a parent or subsidiary
corporation within the meaning of Code Section 424. A Director may also be an
Employee, although mere service as a Director or payment of a director’s fee by
the Company or an Affiliate shall not be sufficient to constitute “employment”
by the Company or an Affiliate.



1.19
Exchange Act means the Securities Exchange Act of 1934, as amended.



1.20
Fair Market Value means, as of any date, the value of the Common Stock as
determined by reference to the closing sale price for the primary trading
session in the principal U.S. market for the Common Stock on the first trading
date prior to the date of grant.



1.21
Free Standing Rights has the meaning set forth in Section 7.1.



1.22
Good Reason means: (a) If an Employee is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Good Reason, the definition contained therein; or (b) if no such
agreement exists or if such agreement does not define Good Reason, the
occurrence of one or more of the following without the Participant’s express
written consent, which circumstances are not remedied by the Company within 30
days of its receipt of a written notice from the Participant describing the
applicable circumstances (which notice must be provided by the Participant
within 90 days of the Participant’s knowledge of the applicable circumstances):
(i) any material, adverse change in the Participant’s duties, responsibilities,
authority, title, status or reporting structure; (ii) a material reduction in
the Participant’s base salary or bonus opportunity (other than in connection
with reductions made to other similarly situated Employees); or (iii) a
geographical relocation of the Participant’s principal office location by more
than 50 miles.



1.23
Grant Date means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.



1.24
Incentive Stock Option means an Option intended to qualify as an incentive stock
option within the meaning of Code Section 422.








--------------------------------------------------------------------------------





1.25
Incumbent Directors means individuals who, on the Effective Date, constitute the
Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be an Incumbent Director.



1.26
Negative Discretion means the discretion authorized by the Plan to be applied by
the Committee to eliminate or reduce the size of a Performance Compensation
Award in accordance with Article 9 of the Plan; provided, that, the exercise of
such discretion would not cause the Performance Compensation Award to fail to
qualify as “performance-based compensation” under Code Section 162(m).

    
1.27
Non-Employee Director means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.

            
1.28
Non-qualified Stock Option means an Option that by its terms does not qualify or
is not intended to qualify as an Incentive Stock Option.

        
1.29
Officer means a person who is an officer of the Company within the meaning of
Rule 16a-1(f) promulgated under the Exchange Act.

        
1.30
Option means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.



1.31
Optionholder means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

        
1.32
Option Exercise Price means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

            
1.33
Outside Director means a Director who is an “outside director” within the
meaning of Code Section 162(m) and Treasury Regulations Section 1.162-27(e)(3)
or any successor to such statute and regulation.

        
1.34
Participant means an eligible person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.

        
1.35
Performance Compensation Award means any Award designated by the Committee as a
Performance Compensation Award pursuant to Article 9 of the Plan.

        





--------------------------------------------------------------------------------





1.36
Performance Criteria means the criterion or criteria that the Committee selects
for purposes of establishing the Performance Goals for a Performance Period with
respect to any Performance Compensation Award under the Plan. The Performance
Criteria will be based on the attainment of specific levels of performance of
the Company (or Affiliate, division, business unit or operational unit of the
Company) and will be based on one or more of the following metrics: (a) net
earnings or net income (before or after taxes); (b) basic or diluted earnings
per share (before or after taxes); (c) net revenue or net revenue growth; (d)
gross revenue; (e) gross profit; (f) net operating profit (before or after
taxes); (g) return on assets, capital, invested capital, equity, tangible
equity, or tangible common equity; (h) cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital); (i)
earnings before or after taxes, interest, depreciation and/or amortization; (j)
efficiency ratio; (k) improvements in capital structure; (l) budget and expense
management; (m) number of customers or accounts; (n) total assets or asset mix;
(o) loans or loan mix; (p) deposits; (q) asset quality; (r) credit quality; (s)
regulatory exams; (t) audit results; (u) customer satisfaction; (v) share price
(including, but not limited to, growth measures and total shareholder return);
(w) expense targets; (x) operating efficiency; (y) working capital targets; (z)
enterprise value; and (aa) completion of acquisitions or business expansion.



A Performance Criteria may be expressed in any form that the Committee
determines, including but not limited to: absolute value, ratio, average,
percentage growth, absolute growth, cumulative growth, per share of common stock
outstanding, or per full-time equivalent employee. In addition, a Performance
Criteria may be used to measure the performance of the Company and/or an
Affiliate as a whole or any division, business unit or operational unit of the
Company and/or an Affiliate or any combination thereof, or as compared to the
performance of a group of comparable companies, or published or special index,
or the Committee may select Performance Criterion (v) above as compared to
various stock market indices. The Committee also has the authority to provide
for accelerated vesting of any Award based on the achievement of Performance
Goals pursuant to the Performance Criteria specified in this paragraph. To the
extent required under Code Section 162(m), the Committee shall, within the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Code Section 162(m)), define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period. In the event that applicable tax and/or securities laws
change to permit the Committee discretion to alter the governing Performance
Criteria without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval.


1.37
Performance Formula means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.








--------------------------------------------------------------------------------





1.38
Performance Goals means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Code Section 162(m)), or at any time thereafter (but only
to the extent the exercise of such authority after such period would not cause
the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as “performance-based compensation” under
Code Section 162(m)), in its sole and absolute discretion, to adjust or modify
the calculation of a Performance Goal for such Performance Period to the extent
permitted under Code Section 162(m) in order to prevent the dilution or
enlargement of the rights of Participants based on the following events: (a)
asset write-downs; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 (or any successor or pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
shareholders for the applicable year; (f) acquisitions or divestitures; (g) any
other specific unusual or nonrecurring events, or objectively determinable
category thereof; (h) foreign exchange gains and losses; and (i) a change in the
Company’s fiscal year.



1.39
Performance Period means the one or more periods of time not less than one
fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance
Compensation Award.



1.40
Permitted Transferee means: (a) a member of the Optionholder’s immediate family
(child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (b) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (c) such other transferees as may be permitted
by the Committee in its sole discretion.



1.41
Plan means this First Interstate BancSystem, Inc. 2015 Equity and Incentive
Plan, as amended and/or amended and restated from time to time.



1.42
Related Rights has the meaning set forth in Section 7.1.



1.43
Restricted Period has the meaning set forth in Section 5.2.



1.44
Restricted Stock Award means any Award granted pursuant to Section 5.1.



1.45
Restricted Stock Unit Award means any Award granted pursuant to Section 8.1.



1.46
Rule 16b-3 means Rule 16b-3 promulgated under the Exchange Act or any successor
to Rule 16b-3, as in effect from time to time.



1.47
Securities Act means the Securities Act of 1933, as amended.








--------------------------------------------------------------------------------





1.48
Stock Appreciation Right means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.



1.49
Stock for Stock Exchange has the meaning set forth in Section 6.2.



1.50
Ten Percent Shareholder means a person who owns (or is deemed to own pursuant to
Code Section 424(d)) stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or of any of its Affiliates.



ARTICLE 2.
ADMINISTRATION


2.1
AUTHORITY OF COMMITTEE. The Plan shall be administered by the Committee,
provided that the Board may itself exercise or may delegate to any other person
or committee any of the authority granted to the Committee with respect to the
Plan. Subject to the terms of the Plan, the Committee’s charter and Applicable
Laws, and in addition to other express powers and authorization conferred by
this Plan, the Committee shall have the authority:



(a)
to construe and interpret the Plan and apply its provisions;



(b)
to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;



(c)
to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;



(d)
to delegate its authority to a subcommittee or to any officer of the Company;



(e)
to determine when Awards are to be granted under the Plan and the applicable
Grant Date;



(f)
from time to time to select, subject to the limitations set forth in this Plan,
those Participants to whom Awards shall be granted;



(g)
to determine the number of shares of Common Stock to be made subject to each
Award;



(h)
to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;



(i)
to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;



(j)
to designate an Award (including a cash incentive) as a Performance Compensation
Award and to select the Performance Criteria that will be used to establish the
Performance Goals;



(k)
to amend any outstanding Awards, including for the purpose of modifying the time
or manner of vesting, or the term of any outstanding Award; provided, however,
that if any such amendment impairs a Participant’s rights or increases a
Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;








--------------------------------------------------------------------------------





(l)
to determine the duration and purpose of leaves of absences which may be granted
to a Participant without constituting termination of their employment for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;



(m)
to make decisions with respect to outstanding Awards that may become necessary
upon a change in corporate control or an event that triggers anti-dilution
adjustments;



(n)
to interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; and



(o)
to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.



2.2
COMMITTEE DECISIONS FINAL. All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.



2.3
AWARDS TO COVERED EMPLOYEES AND OFFICERS. The Committee may establish procedures
and guidelines such that Awards to Covered Employees and Officers will comply
with the exemption requirements of Code Section 162(m) and/or Rule 16b-3, in
which case the Awards will be determined and made by a subcommittee consisting
solely of two or more Non-Employee Directors who are also Outside Directors. In
the event that an Award is made to a Covered Employee or an Officer that is not
exempt from Rule 16b-3 and/or Code Section162(m), the Award is not void unless
otherwise provided in the Award Agreement.



2.4
AWARDS TO NON-OFFICERS. Notwithstanding anything to the contrary in this Plan,
the Chief Executive Officer of the Company has the authority to make Awards to
Employees who are not Covered Employees, Officers or Directors, subject to any
limitations or guidelines established by the Committee.



2.5
INDEMNIFICATION. In addition to such other rights of indemnification as they may
have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Committee shall be indemnified by the Company against the
reasonable expenses, including attorney’s fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Committee may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Award granted under the Plan, and
against all amounts paid by the Committee in settlement thereof (provided,
however, that the settlement has been approved by the Company, which approval
shall not be unreasonably withheld) or paid by the Committee in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee did not act in good faith and in a manner which such person reasonably
believed to be in the best interests of the Company, or in the case of a
criminal proceeding, had no reason to believe that the conduct complained of was
unlawful; provided, however, that within 60 days after institution of any such
action, suit or proceeding, such Committee shall, in writing, offer the Company
the opportunity at its own expense to handle and defend such action, suit or
proceeding.



ARTICLE 3.
SHARES SUBJECT TO THE PLAN


3.1
INITIAL POOL. Subject to adjustment in accordance with Article 13, a total of
2,000,000 shares of Common Stock will be available for the grant of Awards under
the Plan (all of which are eligible for issuance under Incentive Stock Options).
Shares of Common Stock available for distribution under the Plan may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
reacquired by the Company in any manner.






--------------------------------------------------------------------------------







3.2
AWARD LIMITS. Subject to adjustment in accordance with Article 13, individual
limits on Awards in any single calendar year will be: (a) no Employee may be
granted Awards of any type with respect to more than 200,000 shares of Common
Stock in the aggregate; (b) no Director may be granted Awards of any type with
respect to more than 50,000 shares of Common Stock in the aggregate; and (c) no
Employee or Director may be granted cash Performance Compensation Awards in an
amount exceeding $3,000,000. If an Award (other than a cash Performance
Compensation Award) is to be settled in cash, the number of shares of Common
Stock on which the Award is based will count toward such individual share limit.



3.3
RECYCLING. Any shares of Common Stock subject to an Award that is canceled,
forfeited or expires prior to exercise or realization, either in full or in
part, or to the extent that shares are: (a) tendered in payment of an Option,
(b) delivered or withheld by the Company to satisfy any tax withholding
obligation, or (c) covered by a stock-settled Stock Appreciation Right or other
Awards that were not issued upon the settlement of the Award, then such shares
will not again be available for issuance under the Plan.



ARTICLE 4. ELIGIBILITY


4.1
ELIGIBILITY FOR SPECIFIC AWARDS. Incentive Stock Options may be granted only to
Employees. Awards other than Incentive Stock Options may be granted to Employees
and Directors and those individuals whom the Committee determines are reasonably
expected to become Employees and Directors following the Grant Date.



4.2
TEN PERCENT SHAREHOLDERS. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the Option Exercise Price is at least 110% of the
Fair Market Value of the Common Stock at the Grant Date and the Option is not
exercisable after the expiration of five years from the Grant Date.



ARTICLE 5.
RESTRICTED STOCK AWARDS


5.1
GENERAL. A Restricted Stock Award is an Award of actual shares of Common Stock
(“Restricted Stock”) that provides that such Restricted Stock may not be sold,
assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose until the restrictions set forth in the Award Agreement
lapse.



5.2
AWARD AGREEMENT; RESTRICTIONS. Each Restricted Stock Award granted under the
Plan must be evidenced by an Award Agreement that sets forth the restrictions
that apply to the vesting of the Award, which restrictions may be either or
both: (a) the requirement to continue to perform services for a designated
period, and/or (b) the attainment of specified performance goals (which may or
may not be intended to qualify the Award as a Performance Compensation Award)
that must be achieved during a designated period. The required period for
performance of services and/or the achievement of performance goals is referred
to as the “Restricted Period.” Each Restricted Stock Award so granted will be
subject to the conditions set forth in this Article 5, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Notwithstanding anything to the contrary in this Section 5.2 or
otherwise, the “Restricted Period” may be defined as zero, such that the Award
is immediately vested on date of grant.








--------------------------------------------------------------------------------





5.3
SHAREHOLDER RIGHTS. Unless otherwise provided in the Award Agreement, the
Participant generally has the rights and privileges of a shareholder as to such
Restricted Stock, including the right to vote such Restricted Stock and the
right to receive dividends. In the event that the Award Agreement provides that
cash dividends and stock dividends with respect to the Restricted Stock will be
withheld, they will be held by the Company for the Participant’s account,
without interest (unless otherwise provided in the Award Agreement), and will be
distributed to the Participant in cash (or at the discretion of the Committee in
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends) upon the release of restrictions on the shares to which they relate
and, if such shares are forfeited, the Participant will also forfeit the right
to such dividends.

5.4
RESTRICTIONS. Restricted Stock awarded to a Participant will be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) the Participant will not be entitled to delivery of the Common
Stock; (B) the shares will be subject to the restrictions on transferability set
forth in the Award Agreement; (C) the shares will be subject to forfeiture to
the extent provided in the applicable Award Agreement; and (D) to the extent
such shares are forfeited, the Common Stock must be returned to the Company, and
all rights of the Participant to such shares and as a shareholder with respect
to such shares will terminate without further obligation on the part of the
Company. The Committee has the authority to remove any or all of the
restrictions on the Restricted Stock whenever it may determine that, by reason
of changes in Applicable Laws or other changes in circumstances arising after
the date the Restricted Stock was granted, such action is appropriate.



5.5
DELIVERY OF RESTRICTED STOCK. Upon the expiration of the Restricted Period, to
the extent the service and/or performance goals applicable to the Restricted
Stock are satisfied, the restrictions set forth in Section 5.4 and the
applicable Award Agreement will be of no further force or effect with respect to
such shares, and the Company will deliver to the Participant or his or her
beneficiary, without charge, the shares of Common Stock (to the nearest full
share) and (if applicable) any cash dividends or stock dividends credited to the
Participant’s account with respect to such Restricted Stock. No Restricted Stock
Award may be granted or settled for a fraction of a share of Common Stock.



5.6
STOCK RESTRICTIONS. Restricted Stock awarded under the Plan will bear a legend
in such form as the Company deems appropriate.



ARTICLE 6.
STOCK OPTIONS


6.1
OPTION PROVISIONS. Each Option granted under the Plan shall be evidenced by an
Award Agreement. Each Option so granted shall be subject to the conditions set
forth in this Article 6, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. All Options shall be
separately designated Incentive Stock Options or Non-qualified Stock Options at
the time of grant. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A and the terms of such Option do not satisfy the
requirements of Code Section 409A. The provisions of separate Options need not
be identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:



(a)
Term. Subject to the provisions of Section 4.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.






--------------------------------------------------------------------------------







(b)
Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 4.2 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Code Section 424(a).



(c)
Exercise Price of a Non-qualified Stock Option. The Option Exercise Price of
each Non-qualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Code Section 409A.



6.2
CONSIDERATION.



(a)
The Option Exercise Price of Common Stock acquired pursuant to an Option may be
paid, to the extent permitted by applicable statutes and regulations, either:



(1)
in cash or by certified or bank check at the time the Option is exercised; or



(2)
only to the extent permitted by the Committee, (i) by delivery to the Company of
other Common Stock, duly endorsed for transfer to the Company, with a Fair
Market Value on the date of delivery equal to the Option Exercise Price (or
portion thereof) due for the number of shares being acquired, or by means of
attestation whereby the Participant identifies for delivery specific shares of
Common Stock that have an aggregate Fair Market Value on the date of attestation
equal to the Option Exercise Price (or portion thereof) and receives a number of
shares of Common Stock equal to the difference between the number of shares
thereby purchased and the number of identified attestation shares of Common
Stock (a “Stock for Stock Exchange”); (ii) a “cashless” exercise program
established with a broker; (iii) by reduction in the number of shares of Common
Stock otherwise deliverable upon exercise of such Option with a Fair Market
Value equal to the aggregate Option Exercise Price at the time of exercise; (iv)
any combination of the foregoing methods; or (v) in any other form of legal
consideration that may be acceptable to the Committee.



(b)
The Committee may impose any conditions on the payment of the Exercise Price,
such as holding requirements in the event that the exercise price of Common
Stock acquired pursuant to an Option is paid by delivery (or attestation) to the
Company of other Common Stock acquired, directly or indirectly from the Company.



(c)
No Director or executive officer (which for this purpose means executive officer
as defined in Rule 3b-7 of the Exchange Act) will be permitted to pay an
Exercise Price in any manner that involves or may involve a direct or indirect
extension of credit or arrangement of an extension of credit by the Company,
directly or indirectly, in violation of Section 13(k) of the Exchange Act.



6.3
TRANSFERABILITY OF AN INCENTIVE STOCK OPTION. An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.








--------------------------------------------------------------------------------





6.4
TRANSFERABILITY OF A NON-QUALIFIED STOCK OPTION. A Non-qualified Stock Option
may, in the sole discretion of the Committee, be transferable to a Permitted
Transferee, upon written approval by the Committee to the extent provided in the
Award Agreement. If the Non-qualified Stock Option does not provide for
transferability, then the Non-qualified Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.



6.5
VESTING OF OPTIONS. Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Committee may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event.



6.6
TERMINATION OF CONTINUOUS SERVICE. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three months following the
termination of the Optionholder’s Continuous Service or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.



6.7
EXTENSION OF TERMINATION DATE. An Optionholder’s Award Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option as set forth in the Award Agreement or (b) the expiration of a
period after termination of the Participant’s Continuous Service that is three
months after the end of the period during which the exercise of the Option would
be in violation of such registration or other securities law requirements.



6.8
DISABILITY OF OPTIONHOLDER. Unless otherwise provided in an Award Agreement, in
the event that an Optionholder’s Continuous Service terminates as a result of
the Optionholder’s Disability, the Optionholder may exercise his or her Option
(to the extent that the Optionholder was entitled to exercise such Option as of
the date of termination), but only within such period of time ending on the
earlier of (a) the date 12 months following such termination or (b) the
expiration of the term of the Option as set forth in the Award Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein or in the Award Agreement, the Option shall terminate.








--------------------------------------------------------------------------------





6.9
DEATH OF OPTIONHOLDER. Unless otherwise provided in an Award Agreement, in the
event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.



6.10
INCENTIVE STOCK OPTION $100,000 LIMITATION. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Non-qualified Stock Options.



6.11
DISQUALIFYING DISPOSITIONS. Any Participant who makes a “disposition” (as
defined in Code Section 424) of all or any portion of shares of Common Stock
acquired upon exercise of an Incentive Stock Option within two years from the
Grant Date of such Incentive Stock Option or within one year after the issuance
of the shares of Common Stock acquired upon exercise of such Incentive Stock
Option (a “Disqualifying Disposition”) must immediately advise the Company in
writing as to the occurrence of the sale and the price realized upon the sale of
such shares of Common Stock.



6.12
REPRICING. The Committee may not modify the Option Exercise Price in any manner
that would constitute a repricing of the Option, without shareholder approval.



ARTICLE 7.
STOCK APPRECIATION RIGHTS


7.1
GENERAL. Each Stock Appreciation Right granted under the Plan shall be evidenced
by an Award Agreement. Each Stock Appreciation Right so granted shall be subject
to the conditions set forth in this Article 7, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).



7.2
RELATED RIGHT GRANT REQUIREMENTS. Any Related Right that relates to a
Non-qualified Stock Option may be granted at the same time the Option is granted
or at any time thereafter but before the exercise or expiration of the Option.
Any Related Right that relates to an Incentive Stock Option must be granted at
the same time the Incentive Stock Option is granted.



7.3
TERM OF STOCK APPRECIATION RIGHTS. The term of a Stock Appreciation Right
granted under the Plan shall be determined by the Committee; provided, however,
no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.



7.4
VESTING OF STOCK APPRECIATION RIGHTS. Each Stock Appreciation Right may, but
need not, vest and therefore become exercisable in periodic installments that
may, but need not, be equal. The Stock Appreciation Right may be subject to such
other terms and conditions on the time or times when it may be exercised as the
Committee may deem appropriate. The vesting provisions of individual Stock
Appreciation Rights may vary. No Stock Appreciation Right may be exercised for a
fraction of a share of Common Stock. The Committee may, but shall not be
required to, provide for an acceleration of vesting and exercisability in the
terms of any Stock Appreciation Right upon the occurrence of a specified event.








--------------------------------------------------------------------------------





7.5
EXERCISE AND PAYMENT. Upon exercise of a Stock Appreciation Right, the holder
shall be entitled to receive from the Company an amount equal to the number of
shares of Common Stock subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (i) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right or related Option. Payment with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of shares of Common Stock (with
or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), cash or
a combination thereof, as determined by the Committee.



7.6
EXERCISE PRICE. The exercise price of a Free Standing Stock Appreciation Right
shall be determined by the Committee, but shall not be less than 100% of the
Fair Market Value of one share of Common Stock on the Grant Date of such Stock
Appreciation Right. A Related Right granted simultaneously with or subsequent to
the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option, shall be
transferable only upon the same terms and conditions as the related Option, and
shall be exercisable only to the same extent as the related Option; provided,
however, that a Stock Appreciation Right, by its terms, shall be exercisable
only when the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted intandem with an Option
unless the Committee determines that the requirements of Code Section409A are
satisfied.



7.7
REDUCTION IN THE UNDERLYING OPTION SHARES. Upon any exercise of a Related Right,
the number of shares of Common Stock for which any related Option shall be
exercisable shall be reduced by the number of shares for which the Stock
Appreciation Right has been exercised. The number of shares of Common Stock for
which a Related Right shall be exercisable shall be reduced upon any exercise of
any related Option by the number of shares of Common Stock for which such Option
has been exercised.



7.8
REPRICING. The Committee may not modify the Exercise Price of a Stock
Appreciation Right in any manner that would constitute a repricing of the Stock
Appreciation Right, without shareholder approval.



ARTICLE 8.
RESTRICTED STOCK UNIT AWARDS


8.1
GENERAL. A Restricted Stock Unit Award is an Award of hypothetical Common Stock
units (“Restricted Stock Units” or “RSUs”)) having a value equal to the Fair
Market Value of an identical number of shares of Common Stock that entitles the
Participant to payment in cash or shares of Common Stock at the expiration of
the Restricted Period. Each RSU Award granted under the Plan must be evidenced
by an Award Agreement. Each RSU Award so granted will be subject to the
conditions set forth in this Article 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.



8.2
AWARD AGREEMENT. The terms and conditions of a grant of Restricted Stock Units
shall be reflected in an Award Agreement. No shares of Common Stock will be
issued at the time a Restricted Stock Unit is granted, and the Company will not
be required to set aside a fund for the payment of any such Award. A Participant
has no voting rights with respect to any Restricted Stock Units. At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Common Stock) may be credited with cash and stock dividends paid by the
Company in respect of one share of Common Stock (“Dividend Equivalents”). If
credited, Dividend Equivalents will be withheld by the Company for the
Participant’s account, without interest (unless otherwise provided in the Award
Agreement). Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) will be distributed in cash or, at the discretion of the Committee,
in shares of Common Stock having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Participant upon
settlement of such Restricted Stock Unit and, if such Restricted Stock Unit is
forfeited, the Participant will also forfeit the right to such Dividend
Equivalents.








--------------------------------------------------------------------------------





8.3
RESTRICTIONS.



(a)
Restricted Stock Units awarded to any Participant will be subject to forfeiture
until the expiration of the Restricted Period and satisfaction of any applicable
Performance Goals during such period, to the extent provided in the applicable
Award Agreement, and to the extent such Restricted Stock Units are forfeited,
all rights of the Participant to such Restricted Stock Units will terminate
without further obligation on the part of the Company. RSUs will also be subject
to such other terms and conditions as may be set forth in the applicable Award
Agreement.



(b)
The Committee has the authority to remove any or all of the restrictions on the
Restricted Stock Units whenever it may determine that, by reason of changes in
Applicable Laws or other changes in circumstances arising after the date the
Restricted Stock Units are granted, such action is appropriate.



(c)
The Committee may provide for an acceleration of vesting in the terms of any
Award Agreement upon the occurrence of a specified event.



8.4
SETTLEMENT OF RESTRICTED STOCK UNITS. Upon the expiration of the Restricted
Period with respect to any outstanding Restricted Stock Units, the Company will
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each such outstanding Restricted Stock Unit (“Vested Unit”)
and cash equal to any Dividend Equivalents credited with respect to each such
Vested Unit and the interest thereon, if any, or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to such
Dividend Equivalents and the interest thereon, if any; provided, however, that,
if explicitly provided in the applicable Award Agreement, the Committee may, in
its sole discretion, elect to pay cash or part cash and part Common Stock in
lieu of delivering only shares of Common Stock for Vested Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment will be equal to the Fair Market Value of the Common Stock as of the
date on which the Restricted Period lapsed with respect to each Vested Unit.



ARTICLE 9.
PERFORMANCE COMPENSATION AWARDS
    
9.1
GENERAL. The Committee has the authority, at the time of grant of any Award
described in this Plan (other than Options and Stock Appreciation Rights granted
with an exercise price equal to or greater than the Fair Market Value per share
of Common Stock on the Grant Date), to designate such Award as a Performance
Compensation Award in order to qualify such Award as “performance-based
compensation” under Code Section 162(m). In addition, the Committee has the
authority to make an Award of a cash incentive to any Participant and designate
such Award as a Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Code Section 162(m).

    
9.2
ELIGIBILITY. The Committee will, in its sole discretion, designate within the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Code Section 162(m)) which Participants will be
eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period will not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award will be decided solely in accordance with the provisions of
this Article 9. Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period does not require designation
of such Participant eligible to receive an Award hereunder in any subsequent
Performance Period and designation of one person as a Participant eligible to
receive an Award hereunder does not require designation of any other person as a
Participant eligible to receive an Award hereunder in such period or in any
other period.

    





--------------------------------------------------------------------------------





9.3
DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE COMPENSATION AWARDS. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period will not be less than one fiscal quarter in duration), the
types of Performance Compensation Awards to be issued, the Performance Criteria
that will be used to establish the Performance Goals, the kinds and/or levels of
the Performance Goals that apply to the Company and the Performance Formula.
Within the first 90 days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Code Section 162(m)), the Committee
will, with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence of this Section 9.3 and record
the same in writing.



9.4
PAYMENT OF PERFORMANCE COMPENSATION AWARDS.



(a)
Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.



(b)
Limitation. A Participant is eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.



(c)
Certification. The Committee must review and certify in writing whether, and to
what extent, the Performance Goals for the Performance Period have been achieved
and, if so, calculate and certify in writing the amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee will then determine the actual size of each Participant’s
Performance Compensation Award for the Performance Period and, in so doing, may
apply Negative Discretion in accordance with Section 9.4(d) hereof, if and when
it deems appropriate.



(d)
Use of Discretion. In determining the actual size of an individual Performance
Compensation Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee does not have the discretion to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained or
(B) increase a Performance Compensation Award above the maximum amount payable
under Section 9.4(f).



(e)
Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period will be paid to Participants as soon as administratively
practicable following completion of the certifications required by Section
9.4(c).








--------------------------------------------------------------------------------





(f)
Maximum Award Payable. Notwithstanding any provision contained in this Plan to
the contrary, the maximum Performance Compensation Award payable to any one
Participant under the Plan for a Performance Period (excluding any Options and
Stock Appreciation Rights) is 200,000 shares of Common Stock or, in the event
such Performance Compensation Award is paid in cash, the equivalent cash value
thereof on the first or last day of the Performance Period to which such Award
relates, as determined by the Committee. The maximum amount that can be paid in
any calendar year to any Participant pursuant to a cash incentive Award
described in the last sentence of Section 9.1 is $3,000,000. Furthermore, any
Performance Compensation Award that has been deferred may not (between the date
as of which the Award is deferred and the payment date) increase (A) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (B) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date.



ARTICLE 10.
SECURITIES LAW COMPLIANCE


Each Award Agreement may provide that no shares of Common Stock shall be
purchased or sold thereunder unless and until (a) any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel and (b) if
required to do so by the Company, the Participant has executed and delivered to
the Company a letter of investment intent in such form and containing such
provisions as the Committee may require. The Company will use reasonable efforts
to seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan such authority as may be required to grant Awards and to issue and
sell shares of Common Stock upon exercise of the Awards; provided, however, that
this undertaking does not require the Company to register under the Securities
Act the Plan, any Award or any Common Stock issued or issuable pursuant to any
such Award. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority which counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company will be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Awards unless and until such
authority is obtained.


ARTICLE 11.
USE OF PROCEEDS FROM STOCK


Proceeds from the sale of Common Stock pursuant to Awards, or upon exercise
thereof, will constitute general funds of the Company.


ARTICLE 12.
MISCELLANEOUS


12.1
ACCELERATION OF EXERCISABILITY AND VESTING. The Committee has the power to
accelerate the time at which an Award may first be exercised or the time during
which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.



12.2
SHAREHOLDER RIGHTS. Except as provided in the Plan or an Award Agreement, no
Participant will be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any shares of Common Stock subject to such Award
unless and until such Participant has satisfied all requirements for exercise of
the Award pursuant to its terms and no adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date
such Common Stock is issued, except as provided in Article 13.








--------------------------------------------------------------------------------





12.3
NO EMPLOYMENT OR OTHER SERVICE RIGHTS. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto confers upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or affects the right of the Company or an
Affiliate to terminate (a) the employment of an Employee with or without notice
and with or without Cause or (b) the service of a Director pursuant to the
By-laws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.



12.4
TRANSFER; APPROVED LEAVE OF ABSENCE. For purposes of the Plan, no termination of
employment by an Employee will be deemed to result from either (a) a transfer to
the employment of the Company from an Affiliate or from the Company to an
Affiliate, or from one Affiliate to another, or (b) an approved leave of absence
for military service or sickness, or for any other purpose approved by the
Company, if the Employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Committee otherwise so provides in writing, in
either case, except to the extent inconsistent with Code Section 409A if the
applicable Award is subject thereto.



12.5
WITHHOLDING OBLIGATIONS. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (a)
tendering a cash payment; (b) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, or (c) delivering to the Company previously owned and unencumbered shares
of Common Stock of the Company. If a Participant elects to satisfy tax
withholding obligations through option (b), the Company may withhold a
sufficient number of shares to meet the entire obligation, even if the value of
the amount withheld exceeds the minimum amount of tax required to be withheld by
law. If a Participant elects to satisfy tax withholding obligations through
option (b), the full value of the shares withheld will be remitted to the
taxation authorities.



ARTICLE 13.
EFFECT OF CORPORATE TRANSACTION


13.1
ADJUSTMENTS UPON CHANGES IN STOCK.



(a)
In the event of changes in the outstanding Common Stock or in the capital
structure of the Company by reason of any stock or extraordinary cash dividend,
stock split, reverse stock split, an extraordinary corporate transaction such as
any recapitalization, reorganization, merger, consolidation, combination,
exchange, or other relevant change in capitalization occurring after the Grant
Date of any Award, Awards granted under the Plan and any Award Agreements, the
exercise price of Options and Stock Appreciation Rights, the maximum number of
shares of Common Stock subject to all Awards stated in Article 3 and the maximum
number of shares of Common Stock with respect to which any one person may be
granted Awards during any period stated in Article 3 will be equitably adjusted
or substituted, as to the number, price or kind of a share of Common Stock or
other consideration subject to such Awards to the extent necessary to preserve
the economic intent of such Award.








--------------------------------------------------------------------------------





(b)
In the case of adjustments made pursuant to this Article 13, unless the
Committee specifically determines that such adjustment is in the best interests
of the Company or its Affiliates, the Committee will, in the case of Incentive
Stock Options, ensure that any adjustments under this Article 13 will not
constitute a modification, extension or renewal of the Incentive Stock Options
within the meaning of Code Section 424(h)(3) and in the case of Non-qualified
Stock Options, ensure that any adjustments under this Article 13 will not
constitute a modification of such Non-qualified Stock Options within the meaning
of Code Section 409A. Any adjustments made under this Article 13 will be made in
a manner which does not adversely affect the exemption provided pursuant to Rule
16b-3 under the Exchange Act. Further, with respect to Awards intended to
qualify as “performance-based compensation” under Code Section 162(m), any
adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Code Section 162(m). The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
will be conclusive and binding for all purposes.



13.2
ASSUMPTION OF AWARDS ON REORGANIZATION EVENT. In the event of a Change of
Control or merger, reorganization, or other transaction in which the Company is
not the surviving entity (each, a “Reorganization Event”), the Committee may
provide without further consent or agreement by the Participant, that Awards
will be assumed, or substantially equivalent Awards will be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof) with appropriate
adjustments as to the number and kind of shares and prices. To the extent Awards
are not so assumed by the acquiring or succeeding corporation, the Committee may
provide either (a) that outstanding Awards will vest and become exercisable,
realizable, or payable, or restrictions applicable to an Award will lapse, prior
to or upon consummation of the Reorganization Event (and to the extent not
exercised, will be terminated in connection with the Reorganization Event), or
(b) that outstanding Awards will be terminated in exchange for an amount of cash
and/or property, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights as of the
date of the occurrence of the Reorganization Event (and if as of the date of the
occurrence of the Reorganization Event the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment).



13.3
EFFECT OF CHANGE IN CONTROL. In the event of a Change in Control (unless an
Award has been canceled as provided in Section 13.2), unless otherwise provided
in the Award Agreement, Awards will be treated as provided in this Section 13.3.



(a)
In the event of a Participant’s termination of Continuous Service without Cause
or for Good Reason during the 24-month period following a Change in Control,
notwithstanding any provision of the Plan or any applicable Award Agreement to
the contrary, all Options and Stock Appreciation Rights will become immediately
exercisable with respect to 100% of the shares subject to such Options or Stock
Appreciation Rights, and/or the Restricted Period will expire immediately with
respect to 100% of the shares of Restricted Stock or Restricted Stock Units as
of the date of the Participant’s termination of Continuous Service.



(b)
With respect to Performance Compensation Awards, in the event of a Participant’s
termination of Continuous Service without Cause or for Good Reason, in either
case, within 24 months following a Change in Control, all Performance Goals or
other vesting criteria will be deemed achieved at the greater of (i) 100% of
target levels and (ii) actual performance as of the date of the Change in
Control, and all other terms and conditions will be deemed met as of the date of
the Participant’s termination of Continuous Service.



(c)
To the extent practicable, any actions taken by the Committee under the
immediately preceding subsection (a) and (b) will occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control with respect to the shares of Common Stock subject to their Awards.






--------------------------------------------------------------------------------







13.4
DISSOLUTION OR LIQUIDATION. To the extent it has not been previously exercised,
an Award will terminate immediately prior to the consummation of the dissolution
or liquidation of the Company.



ARTICLE 14.
AMENDMENT OF THE PLAN AND AWARDS


14.1
AMENDMENT OF PLAN. The Board at any time, and from time to time, may amend or
terminate the Plan. However, except as provided in this Plan, no amendment will
be effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy any Applicable Laws.



14.2
SHAREHOLDER APPROVAL. The Board may, in its sole discretion, submit any other
amendment to the Plan for shareholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Code Section
162(m) and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.



14.3
CONTEMPLATED AMENDMENTS. It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Code Section 409A and/or to
bring the Plan and/or Awards granted under it into compliance therewith.



14.4
NO IMPAIRMENT OF RIGHTS. Rights under any Award granted before amendment of the
Plan may not be impaired by any amendment of the Plan unless (a) the Company
requests the consent of the Participant and (b) the Participant consents in
writing.



14.5
AMENDMENT OF AWARDS. The Committee at any time, and from time to time, may amend
the terms of any one or more Awards; provided, however, that the Committee may
not affect any amendment which would otherwise constitute an impairment of the
rights under any Award unless (a) the Company requests the consent of the
Participant and (b) the Participant consents in writing.



ARTICLE 15.
GENERAL PROVISIONS


15.1
FORFEITURE EVENTS. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award will be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.



15.2
CLAWBACK. Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).








--------------------------------------------------------------------------------





15.3
OTHER COMPENSATION ARRANGEMENTS. Nothing contained in this Plan prevents the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.



15.4
SUB-PLANS. The Committee may from time to time establish sub-plans under the
Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans may contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans will be deemed a
part of the Plan, but each sub-plan will apply only to the Participants in the
jurisdiction for which the sub-plan was designed.



15.5
DEFERRAL OF AWARDS. The Committee may establish one or more programs under the
Plan to permit selected Participants the opportunity to elect to defer receipt
of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Common Stock or other consideration under an
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.



15.6
UNFUNDED PLAN. The Plan is unfunded. Neither the Company, the Board nor the
Committee is required to establish any special or separate fund or to segregate
any assets to assure the performance of its obligations under the Plan.



15.7
DELIVERY. Upon exercise of a right granted under this Plan, the Company will
issue Common Stock or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory or regulatory obligations the Company may
otherwise have, for purposes of this Plan, 30 days will be considered a
reasonable period of time.



15.8
NO FRACTIONAL SHARES. No fractional shares of Common Stock will be issued or
delivered pursuant to the Plan. The Committee will determine whether cash,
additional Awards or other securities or property will be issued or paid in lieu
of fractional shares of Common Stock or whether any fractional shares should be
rounded, forfeited or otherwise eliminated.



15.9
OTHER PROVISIONS. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Committee may
deem advisable.



15.10
SECTION 409A. The Plan is intended to comply with Code Section 409A to the
extent subject thereto, and, accordingly, to the maximum extent permitted, the
Plan will be interpreted and administered to be in compliance therewith. Any
payments described in the Plan that are due within the “short-term deferral
period” as defined in Code Section 409A will not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid accelerated
taxation and tax penalties under Code Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to the Plan
during the 6 month period immediately following the Participant’s termination of
Continuous Service will instead be paid on the first payroll date after the
six-month anniversary of the Participant’s separation from service (or the
Participant’s death, if earlier). Notwithstanding the foregoing, neither the
Company nor the Committee has any obligation to take any action to prevent the
assessment of any excise tax or penalty on any Participant under Code Section
409A and neither the Company nor the Committee will have any liability to any
Participant for such tax or penalty.








--------------------------------------------------------------------------------





15.11
BENEFICIARY DESIGNATION. Each Participant under the Plan may from time to time
name any beneficiary or beneficiaries by whom any right under the Plan is to be
exercised in case of such Participant’s death. Each designation will revoke all
prior designations by the same Participant, must be in a form reasonably
prescribed by the Committee and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime.



15.12
EXPENSES. The costs of administering the Plan will be paid by the Company.



15.13
SEVERABILITY. If any of the provisions of the Plan or any Award Agreement is
held to be invalid, illegal or unenforceable, whether in whole or in part, such
provision will be deemed modified to the extent, but only to the extent, of such
invalidity, illegality or unenforceability and the remaining provisions will not
be affected thereby.



15.14
PLAN HEADINGS. The headings in the Plan are for purposes of convenience only and
are not intended to define or limit the construction of the provisions hereof.



15.15
NON-UNIFORM TREATMENT. The Committee’s determinations under the Plan need not be
uniform and may be made by it selectively among persons who are eligible to
receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee may make non-uniform and selective determinations,
amendments and adjustments, and to enter into non-uniform and selective Award
Agreements.



ARTICLE 16.
EFFECTIVE DATE OF PLAN


The Plan is effective as of the Effective Date, but no Award may be exercised
(or, in the case of a stock Award, may be granted) unless and until the Plan has
been approved by the shareholders of the Company within twelve months after the
Effective Date.


ARTICLE 17.
TERMINATION OR SUSPENSION OF THE PLAN


The Plan will terminate automatically on November 20, 2024. No Award may be
granted pursuant to the Plan after such date, but Awards granted before such
date may extend beyond that date. The Board may suspend or terminate the Plan at
any earlier date pursuant to Section14.1 hereof. No Awards may be granted under
the Plan while the Plan is suspended or after it is terminated. Unless the
Company determines to submit Article 9 of the Plan and the definition of
“Performance Goal” and “Performance Criteria” to the Company’s shareholders at
the first shareholder meeting that occurs in the fifth year following the year
in which the Plan was last approved by shareholders (or any earlier meeting
designated by the Board), in accordance with the requirements of Code Section
162(m), and such shareholder approval is obtained, then no further Performance
Compensation Awards may be made to Covered Employees under Article 9 after the
date of such annual meeting, but the Plan may continue in effect for Awards to
Participants not in accordance with Code Section 162(m).


ARTICLE 18.
CHOICE OF LAW


The law of the State of Montana will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of law rules.







